Citation Nr: 1019723	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  04-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a dental disability, 
manifested by periodontal disease, bleeding gums, and loss of 
teeth.

(The issues of entitlement to service connection for kidney 
and urethra cancer and whether new and material evidence was 
received to reopen a claim for entitlement to service 
connection for bladder cancer, residuals of a stroke, heart 
disease, basal cell carcinoma, peripheral vascular 
disease/venous stasis, and spondylosis of the lumbar spine 
are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") May 11, 2009, 
which vacated a February 2007 Board decision as to the issue 
of entitlement to service connection for a dental disability 
and remanded the matter for additional development.  This 
issue initially arose from an August 2003 rating decision by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that 
the December 2009 VA appointment of representation form 
signed by the Veteran appears to grant only limited 
representation to the attorney for the issue listed on the 
title page of this decision and for other issues in which 
representation was originally contracted.  See also VA Form 
119 (Report of Contact) between the Board and the office of 
the Veteran's attorney dated May 13, 2010 who verified that 
they only represent the Veteran on the dental issue.  
Therefore, the Board finds the attorney was not granted 
authority for representation of the issues perfected for 
appellate review by the Veteran in May 2006 and these issues 
must be addressed in a separate decision.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

In its May 2009 order the Court found the Board erred in 
finding that VA had fulfilled its duty to assist in 
requesting certain specified dental records.  It was noted 
that the record did not indicate VA ever attempted to obtain 
records from Drs. Wade Breeland, Joe Moses, Michael 
Borchardt, or G. Stephen Buck and that these records might 
contain a diagnosis of some dental condition other than 
periodontitis.  Therefore, additional development is 
required.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA duty to 
assist requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  38 C.F.R. § 3.159 
(2009).  For records not in the custody of a Federal 
department or agency, reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  
38 C.F.R. § 3.159(c) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for his claimed 
dental disability.  He should be 
specifically requested to provide 
records or the necessary authorization 
and identifying information for VA to 
obtain the records of treatment 
provided by Drs. Wade Breeland, Joe 
Moses, Michael Borchardt, and G. 
Stephen Buck.  After the Veteran has 
signed the appropriate releases for any 
non-VA treatment reports, those records 
should be requested and, if obtained, 
associated with the claims folder.  

2.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his attorney should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


